Exhibit 10.1

Modification to Terms of Employment for Joseph J. Troy

February 16, 2015

Dear Joe:

The following will modify your Employment Agreement dated July 16, 2010, as
amended (the “Employment Agreement”) with Quality Distribution, Inc. (the
“Company) effective as of the date set forth above (the “Effective Date”).

 

  1. Section 4.2.3, clauses (ii) and (iii) amended by substituting the following
for the existing language:

“(ii) Base Salary payable in accordance with the normal payroll cycles of the
Company for one hundred and four (104) weeks following the Termination Date; and
(iii) if participating in the Company’s medical benefits at the time of
termination, Company provided medical benefits for the Employee (and his or her
eligible dependents) at active employee contribution rates for one hundred and
four (104) weeks following the Termination Date.”

The Company requests your signature and your subsequent delivery of this letter
agreement to the Company to evidence confirmation of your understanding of, and
agreement to, the above-described changes to the terms of your employment as of
the Effective Date.

 

QUALITY DISTRIBUTION, INC. By:

/s/ Gary R. Enzor

Gary R. Enzor Chief Executive Officer

Agreed to and accepted as of the date first written above.

 

By:

/s/ Joseph J. Troy

Joseph J. Troy